DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are currently pending. Claims 1, 5, 6, 10, and 14 have been amended.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 does not positively recite the extension wire. The extension wire should be positively recited so that the extension wire limitations are not for intended use. Furthermore, the preamble should also be updated accordingly, as adding the extension wire would no longer make the apparatus just for facilitating attachment of an extension wire. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton ‘712 (US Pub No. 2001/0016712).
Regarding claim 1, Hamilton '712 teaches an apparatus for facilitating attachment of an extension wire to a guidewire (Title and Abstract), the apparatus comprising:
a body portion including a sidewall and a lumen through the body portion (Fig. 8 longitudinal passage 70 and [0039]), the lumen being sized to accommodate a distal end of the extension wire therein ([0028]; "the apparatus 10 for steering a guidewire 100 and for connecting the guidewire to an extension guidewire includes a steering device 12 and a connecting device 14. The apparatus 10 is a single, integral unit which can be used for both steering a guidewire through lumens of a body, and for connecting an extension guidewire to the in-situ guidewire in order to perform a catheter exchange");
a cutout defined within a portion of the sidewall, the cutout extending through the sidewall from an exterior of the body portion to the lumen, the cutout allowing access to the lumen (Fig. 8 flat surface 62 is located on a cutaway portion, [0038]); and
a funnel portion disposed within a distal end of the body portion, the funnel portion including an opening in the distal end of the body portion, the opening including an opening diameter larger than a lumen diameter of the lumen, the funnel portion including a tapered wall converging from the opening to the lumen (Fig. 8 first conical opening 72 and [0039]), wherein, with the distal end of the extension wire disposed within the lumen, the funnel portion facilitates alignment and attachment of a proximal end of the guidewire with the distal end of the extension wire ([0039]), the distal end of the extension wire including a connection member configured to couple to the proximal end of the guidewire, the connection member sized and shaped to accept the proximal end of the guidewire therein, such that, with the proximal end of the guidewire disposed within the connection member, the connection member exerts a retention force on the proximal end of the guidewire to retain the proximal end of the guidewire within the connection member and maintain coupling of the connection member to the proximal end of the guidewire, thereby maintaining coupling of the proximal end of the guidewire to the distal end of the extension wire ([0046]; “…a distal end of an extension guidewire that has a smaller 
Regarding claim 2, Hamilton ‘712 teaches wherein the lumen is disposed along a longitudinal axis of the body portion (Fig. 8 longitudinal passage 70 and [0039]).
Regarding claim 3, Hamilton ‘712 teaches an attachment portion disposed at a proximal end of the body portion (Figs. 1, 2 proximal gripping portion 16 and [0030]), the attachment portion being configured for attachment to an extension holder, the extension holder being configured to house the extension wire within the extension holder prior to attachment to and use with the guidewire (Figs. 1, 2 connecting device 14 and [0028]).
Regarding claims 5 and 6, Hamilton ‘712 teaches wherein the connection member includes a hypotube, the funnel portion being configured to direct the proximal end of the guidewire toward the hypotube disposed at the distal end of the extension wire to facilitate attachment of the proximal end of the guidewire within the hypotube ([0046]).
Regarding claim 10, Hamilton ‘712 teaches a guidewire extension kit for facilitating attachment of an extension wire to a proximal end of a guidewire (Abstract), the kit comprising:
the extension wire configured to be attached to the proximal end of the guidewire ([0027]);
an extension holder including an elongate interior, the extension holder being configured to house the extension wire within the interior of the extension holder prior to attachment to and use with the guidewire (Figs. 1, 2, 7, 8 connecting device 14 and [0041]); and
an alignment device (Figs. 1, 2, 7, 8 apparatus 10 and [0028]) including:

a cutout defined within a portion of the sidewall, the cutout extending through the sidewall from an exterior of the body portion of the lumen, the cutout allowing access to the lumen (Fig. 8 flat surface 62 is located on a cutaway portion, [0038]); and
a funnel portion disposed within a distal end of the body portion, the funnel portion including an opening in the distal end of the body portion, the funnel portion including a tapered wall converging from the opening to the lumen (Fig. 8 first conical opening 72 and [0039]), wherein, with the distal end of the extension wire disposed within the lumen, the funnel portion facilitates alignment and attachment of a proximal end of the guidewire with the connection member of the extension wire ([0039]), the connection member being sized and shaped to accept the proximal end of the guidewire therein, such that, with the proximal end of the guidewire disposed within the connection member, the connection member exerts a retention force on the proximal end of the guidewire to retain the proximal end of the guidewire within the connection member and maintain coupling of the connection member to the proximal end of the guidewire, thereby maintaining coupling of the proximal end of the guidewire to the distal end of the extension wire ([0046]; “…a distal end of an extension guidewire that has a smaller diameter than the remainder of the extension wire and a main guidewire with a hypotube with a cylindrical internal socket. A main guidewire and the extension guidewire are connected by inserting the distal end of the extension guidewire into the cylindrical internal socket of the main guidewire and twisting, creating a friction fit.”).
Regarding claim 11, Hamilton ‘712 teaches wherein the lumen is disposed along a longitudinal axis of the body portion (Fig. 8 longitudinal passage 70 and [0039]).
Regarding claim 12, Hamilton ‘712 teaches wherein the body portion includes an attachment portion disposed at a proximal end of the body portion (Figs. 1, 2 proximal gripping portion 16 and [0030]), the attachment portion being configured for attachment to the extension holder (Figs. 1, 2 connecting device 14 and [0028]).
Regarding claim 14, Hamilton ‘712 teaches wherein the connection member includes a hypotube, the funnel portion being configured to direct the proximal end of the guidewire toward the hypotube disposed at the distal end of the extension wire to facilitate attachment of the proximal end of the guidewire within the hypotube ([0046]).
Regarding claim 15, Hamilton ‘712 teaches wherein the hypotube is configured to frictionally engage with the proximal end of the guidewire ([0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton ‘712 in view of Heh et al. ‘712 (US Pub No. 2003/0036712 – previously cited).
Regarding claim 4, Hamilton ‘712 teaches wherein, with the distal end of the extension wire disposed within the lumen of the body portion, a portion of the extension wire within the cutout is exposed ([0038]; Cutaway portion on flat surface 62 exposes longitudinal passage 70, which holds guidewire 100.).
Hamilton ‘712 teaches all of the elements of the current invention as mentioned above except for the cutout being sized to allow a user to contact the exposed portion of the extension wire to inhibit 
Heh et al. ‘712 teaches a guidewire 100 that is exposed to a clinician through an opening of a guidewire advancer 10. The clinician’s finger contacts the guidewire 100 when it is on a roller wheel 40 (Fig. 3 and [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutout of Hamilton ‘712 to include being sized to allow a user to contact the exposed portion of the extension wire to inhibit the extension wire from moving relative to the body portion during attachment of the extension wire to the guidewire as Heh et al. ’712 teaches that this allows the clinician to securely grip the guidewire to easily advance the guidewire in the direction of the desired movement ([0027]).
Regarding claim 13, Hamilton ‘712 teaches wherein, with the distal end of the extension wire disposed within the lumen of the body portion, a portion of the extension wire within the cutout is exposed ([0038]; Cutaway portion on flat surface 62 exposes longitudinal passage 70, which holds guidewire 100.).
Hamilton ‘712 teaches all of the elements of the current invention as mentioned above except for the cutout being sized to allow a user to contact the exposed portion of the extension wire to inhibit the extension wire from moving relative to the body portion during attachment of the extension wire to the guidewire. 
Heh et al. ‘712 teaches a guidewire 100 that is exposed to a clinician through an opening of a guidewire advancer 10. The clinician’s finger contacts the guidewire 100 when it is on a roller wheel 40 (Fig. 3 and [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutout of Hamilton ‘712 to include being sized to allow a .
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton ‘712 in view of Carter et al. ‘703 (US Pub No. 2006/0142703 – previously cited).
Regarding claim 7, Hamilton ‘712, as applied to claim 1, teaches all of the elements of the current invention as stated above except for comprising an anti-migration feature configured to inhibit movement of the extension wire with respect to the apparatus.
Carter et al. ‘703 teaches a support band that at least partially occludes a side port aperture to prevent undesired passage of a wire guide (Figs. 6(D-E) support band 632 and [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamilton ‘712 to include an anti-migration feature as Carter et al. ‘703 teaches that this would aid in preventing undesired passage of a wire guide.
Regarding claim 8, Hamilton ‘712 in view of Carter et al. ‘703, as applied to claim 7, teaches all of the elements of the current invention as stated above except for wherein the anti-migration feature includes a resilient member at least partially disposed within a portion of the lumen of the body portion, wherein, with at least a portion of the extension wire being disposed within the lumen, the resilient member contacts the extension wire to inhibit movement of the extension wire with respect to the apparatus.
Carter et al. ‘703 teaches a catheter shaft having a support band as illustrated in Figs 6(D-E) may also include a stiffening composition (as described in connection with Fig. 2A) disposed on an interior or exterior surface of a catheter shaft ([0047]).

Regarding claim 9, Hamilton ‘712 in view of Carter et al. ‘703, as applied to claim 8, teaches all of the elements of the current invention as stated above except for wherein the anti-migration feature includes a passage within the body portion, the passage intersecting with the lumen, the resilient member being positioned within the passage and into the lumen to contact the extension wire.
Carter et al. ‘703 teaches a catheter shaft having a support band as illustrated in Figs 6(D-F) may also include a stiffening composition (as described in connection with Fig. 2A) disposed on an interior or exterior surface of a catheter shaft ([0047]). Because the support band may include a stiffening composition in the interior surface of the catheter shaft, the support band may come into contact with the wire guide. Furthermore, in Fig. 6F, it is seen that the support band has an opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-migration feature of Hamilton ‘712 in view of Carter et al. ‘703, as applied to claim 8, to include a passage within the body portion as Carter et al. ‘703 teaches that this would aid in preventing undesired passage of a wire guide ([0043]).
Regarding claim 16, Hamilton ‘712, as applied to claim 10, teaches all of the elements of the current invention as stated above except for wherein the alignment device includes an anti-migration feature to inhibit movement of the extension wire with respect to the alignment device.
Carter et al. ‘703 teaches a support band that at least partially occludes a side port aperture to prevent undesired passage of a wire guide (Figs. 6(D-E) support band 632 and [0043]).

Regarding claim 17, Hamilton ‘712 in view of Carter et al. ‘703, as applied to claim 16, teaches all of the elements of the current invention as stated above except for wherein the anti-migration feature includes a resilient member at least partially disposed within a portion of the lumen of the body portion, wherein, with at least a portion of the extension wire being disposed within the lumen, the resilient member contacts the extension wire to inhibit movement of the extension wire with respect to the apparatus.
Carter et al. ‘703 teaches a catheter shaft having a support band as illustrated in Figs 6(D-E) may also include a stiffening composition (as described in connection with Fig. 2A) disposed on an interior or exterior surface of a catheter shaft ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-migration feature of Hamilton ‘712 in view of Carter et al. ‘703, as applied to claim 16, to include a resilient member at least partially disposed within a portion of the lumen of the body portion as substituting the resilient member on the exterior surface of a catheter shaft with a resilient member on the interior surface of the catheter shaft would yield predictable results of preventing undesired passage of a wire guide ([0043]).
Regarding claim 18, Hamilton ‘712 in view of Carter et al. ‘703, as applied to claim 17, teaches all of the elements of the current invention as stated above except for wherein the anti-migration feature includes a passage within the body portion, the passage intersecting with the lumen, the resilient member being positioned within the passage and into the lumen to contact the extension wire.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-migration feature of Hamilton ‘712 in view of Carter et al. ‘703, as applied to claim 17, to include a passage within the body portion as Carter et al. ‘703 teaches that this would aid in preventing undesired passage of a wire guide ([0043]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton ‘712 in view of Heh et al. ‘712.
Regarding clams 19 and 20, Hamilton ‘712 teaches a method of extending a guidewire comprising: selecting a guidewire extension kit for use in extending the guidewire (Abstract), the guidewire extension kit including:
an extension wire configured to be attached to the proximal end of the guidewire ([0027]);
an extension holder including an elongate interior, the extension holder being configured to house the extension wire within the interior of the extension holder prior to attachment to and use with the guidewire (Figs. 1, 2, 7, 8 connecting device 14 and [0041]); and
an alignment device (Figs. 1, 2, 7, 8 apparatus 10 and [0028]) including:
a body portion including a sidewall and a lumen through the body portion, the lumen being sized to accommodate a distal end of the extension wire therein (Fig. 8 longitudinal passage 70 and [0039]);

a funnel portion disposed within a distal end of the body portion, the funnel portion including an opening in the distal end of the body portion, the opening including an opening diameter larger than a lumen diameter of the lumen, the funnel portion including a tapered wall converging from the opening to the lumen (Fig. 8 first conical opening 72 and [0039]), wherein, with the distal end of the extension wire disposed within the lumen, the funnel portion facilitates alignment and attachment of a proximal end of the guidewire with the distal end of the extension wire ([0039]); placing the alignment device of the guidewire extension kit proximate to the proximal end of the guidewire to be extended; moving the alignment device toward the proximal end of the guidewire so that the proximal end of the guidewire enters the funnel portion of the alignment device ([0039]), becomes aligned with the distal end of the extension wire, and attaches to the distal end of the extension wire ([0041]); and pulling the alignment device proximally with respect to the guidewire to allow the extension wire to exit from the extension holder and the distal end of the body portion of the alignment device, leaving the extension wire connected to the guidewire, thereby extending the guidewire ([0008]).
Hamilton ‘712 teaches all of the elements of the current invention as mentioned above except for exerting a force on a portion of the extension wire within a portion of the lumen exposed by the cutout to press the extension wire against the body of the alignment device to inhibit relative motion between the body portion of the alignment device and the extension wire and releasing the force on the portion on the extension wire within the portion of the lumen exposed by the cutout to allow relative motion between the body portion of the alignment device and the extension wire, and wherein exerting the force on the portion of the extension wire within the portion of the lumen exposed by the cutout 
Heh et al. ‘712 teaches a guidewire 100 that is exposed to a clinician through an opening of a guidewire advancer 10. The clinician’s finger contacts the guidewire 100 when it is on a roller wheel 40 (Fig. 3 and [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hamilton ‘712 to include exerting a force and releasing the force on the portion of the extension wire as Heh et al. ‘712 teaches this allows the clinician to securely grip the guidewire to easily advance the guidewire in the direction of the desired movement ([0027]).
Response to Arguments
Applicant argues that Schmitt ‘568 does not teach “the distal end of the extension wire including a connection member, the connection member sized and shaped to accept the proximal end of the guidewire therein, such that, with the proximal end of the guidewire disposed within the connection member, the connection member exerts a retention force on the proximal end of the guidewire to retain the proximal end of the guidewire within the connection member and maintain coupling of the connection member to the proximal end of the guidewire, thereby maintaining coupling of the proximal end of the guidewire to the distal end of the extension wire.” Applicant also argues that Schmitt ‘568 teaches “a tool for threading a guidewire into a catheter” and not “an apparatus for facilitating attachment for an extension wire to a guidewire.” Examiner respectfully agrees, and the 35 U.S.C. 102(a)(1) rejection has been withdrawn. However, upon further consideration, it was found that Hamilton ‘712 teaches such connection member. As such, the claims are now rejected under 35 U.S.C. 102(a)(1) over Hamilton ‘712. Applicant’s arguments regarding Schmitt ‘568 are now moot since Examiner no longer relies on Schmitt ‘568 to teach the limitations of the claims.
Applicant argues that Heh et al. ‘712 does not teach “a method of extending a guidewire” and “actually teaches away from exerting a force on a portion of the extension wire within a portion of the lumen exposed by the cutout to press the extension wire against the body portion of the alignment device to inhibit relative motion between the body portion of the alignment device and the extension wire.” Examiner respectfully disagrees, as [0050] of the PGPUG recites that “the user can exert pressure against the extension wire 140 (for instance, by pressing a thumb or other digit against the extension wire 140) within the cutout 121D, essentially pushing the extension wire 140 against the sidewall 121C of the body portion 121 of the alignment device 120, to substantially inhibit movement of the extension wire 140 relative to the alignment device 120 during attachment of the connection member 144 of the extension wire 140 to the proximal end 40B of the guidewire 40. In this way, in some examples, the proximal end 40B of the guidewire 40 can be attached to the connection member 144 of the extension wire 140 without the extension wire 140 being pushed proximally with respect to the alignment device 120.” The purpose of exerting force onto the extension wire is to inhibit movement, which Heh et al. ‘712 teaches. Heh et al. ‘712 teaches a guidewire 100 that is exposed to a clinician through an opening of a guidewire advancer 10. The clinician’s finger contacts the guidewire 100 when it is on a roller wheel 40 which allows the clinician to securely grip the guidewire to easily advance the guidewire in the direction of the desired movement (Fig. 3 and [0027]). Regarding Applicant’s argument that Heh et al. ‘712 doesn’t teach “a method of extending a guidewire,” although this is true, Examiner notes that Hamilton ‘712 teaches this limitation. The combination of Hamilton ‘712 and Heh et al. ‘712 teaches the invention cited in the independent claims. As such, Applicant’s arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ehr et al. ‘775 (US Pub No. 2003/0114775) teaches a proximal end of a pressure-sensing guidewire serves as the male connection member and a proximal end of an extension member serves as .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AURELIE H TU/               Examiner, Art Unit 3791


/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791